Citation Nr: 1757277	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial compensable evaluation  prior to October 2, 2012 and an evaluation in excess of 10 percent from October 2, 2012 to May 19, 2012 and since July 1, 2013 for osteochondroma, right knee, status post partial medial meniscectomy and ACL ligament revision reconstruction (right knee disability). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 2005 to October 2011. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) a January 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which in pertinent part, awarded service connection for right knee disability and assigned a noncompensable evaluation, effective from October 2, 2012. 

In an August 2014 rating decision, the RO increased the assigned evaluation for right knee disability to 10 percent, effective from October 2, 2012, and awarded a temporary total disability rating for convalescence following surgery from May 20, 2013 to June 30, 2013, and thereafter, it continued a 10 percent rating. 

In July 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As will be discussed further below, evidence of record suggests that the Veteran's service-connected right knee disability on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's right knee disability was last evaluated in a July 2011 pre-discharge VA general medical examination.  Since then, the Veteran underwent surgery on his right knee in May 2013.  Although the RO assigned the Veteran a temporary total evaluation for convalescence following the surgery and advised him that he would be scheduled for a VA examination in an August 2014 notice letter, he has not yet been afforded a current examination to evaluate the severity of his disability.  Moreover, during the July 2017 Board hearing, the Veteran's testified that his symptoms have worsened.  In light of the increased severity of the Veteran's right knee disability, the Board concludes that remand is required to afford the Veteran a new VA examination.

The record shows that the Veteran has submitted multiple VA Form 21-4142, Authorization for Release, for private treatment records from Plaza Surgery Center dated in May 2013.  While no attempt has been made to obtain records from that facility, the Veteran has already submitted a May 2013 private operative report as well as a May 2013 medical statement that he would be unable to work for the following two months.  That being said, an attempt should be made to obtain any outstanding records of pertinent medical treatment for the Veteran's right knee. 

As noted in the Introduction, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  In a July 2014 statement, the Veteran stated that his knee disability impacts his ability to work as an EMT, and in an April 2017 statement, he stated that he is no longer working.  As such, the evidence of record suggests that the Veteran's service-connected right knee disability may interfere with his ability to secure or follow a substantially gainful occupation.  Notice regarding the Veteran's TDIU claim must be provided to the Veteran and appropriate development conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.


Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Specifically, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Update the claims folder with the Veteran's VA treatment records dated since May 2016.

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e) (2017).

4.  After completion of the above, afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected right knee disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished. 

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail. 

All opinions must be supported by a rationale.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the appellant and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



